Title: The Committee for Foreign Affairs to the American Commissioners, 12 January 1778
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
York in Pensylvania 12 Januy 1778
Not having received any letters from you since the 26 of May we were severely chagrined yesterday upon the arrival of Capt. John Folgier, who, under the name of dispatches from the Commissioners at Paris, delivered only an enclosure of clean white paper with some familiar letters, none of which contained any political intelligence. You will see by the within examination of Folgier that he was by no means a discreet person fit to have the charge of what you trusted to him; but, we cannot yet prove that he was wilfully connected with the robbers of the Packet. The paper referred to by the letter A in the examination was a plain cover to plain paper which had been put into the place of an enclosure probably very interesting sent with the public ledgers to Colo. R. H. Lee.
We shall endeavour to find whether the roguery was committed after Folgier left France; but, we must depend upon you to trace the circumstances from the time of your sealing till that of his embarking. Congress have sent to Genl. Caswell to explain the part he is said to have taken in the affair, and to examine the Ship-Captain and the two passengers. Should the Governor confirm Folgiers narative so as to make his veracity less problematical than at present, his confinement may be rendered easier to him, but, he must not be quite discharged till we hear from you. There ought to be the greatest caution used with regard to the characters of all those persons who are confidentially employed by You. The connection which Folgier has had since he left America with persons in England and on the voyage to Faulkland’s Isles cannot be thought favorable to our interests if his family and native place are so. We shall only add on this subject that Folgier, upon recollection, asserts that the largest packet delivered to him at Havre de Grace was directed “dispatches for Captain Folgier” and he laments that he did not himself open it before he sailed. If this circumstance is true it accounts for Governor Caswell’s opening the packet. We are with much regard &c. (Signed)
J. WitherspoonJ. Lovell
To the Honble Commissioners at Paris
